DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-11, 13-18, 20-32, and 34 are pending in this application.  Claims 2, 12, 19, and 33 have been cancelled.  Claims 1, 3-11, 13-18, 20-32, and 34 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-18, 20-32, and 34 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prakash et al (US 2014/0271996) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth. 
As to claims 1, 3-11, 13-18, 20-32, and 34, Prakash et al teaches to use psicose (= allulose) as taste modifier in food: Example 9 shows that the use of psicose (at 1.2 % [Table 26], or at 2.1 % [Table 
The limitations as to specific flavors would be inherent and/or obvious to that of Prakash et al as the same components are used.

Claims 1, 3-11, 13-18, 20-32, and 34 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujihara et al (US 2009/0304891) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth. 
As to claims 1, 3-11, 13-18, 20-32, and 34, Fujihara et al teach a sweetener (for food and beverages), which comprises psicose, wherein the psicose, at -per se- concentrations below the sweetness threshold, modifies the taste of the sweetener. Tables 1-4, 9, 10, 13, 14, 19 and 20 show the improved "sweet" perception due to the addition of psicose (at 0,7 to 2.5% psicose) to various sweeteners. 
The limitations as to specific flavors would be inherent and/or obvious to that of Fujihara et al as the same components are used.

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.
Applicant argues that neither Prakash et al (US 2014/0271996) nor Fujihara et al (US 2009/0304891) specifically teach a method enhancing a sweet flavor.

The prior art clearly teaches the use of allulose to modify/enhance sweet flavor.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
February 23, 2022